Citation Nr: 0819540	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  00-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea with 
snoring.

2.  Entitlement to service connection for bilateral ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 1998 and January 2000 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims of entitlement to service 
connection for sleep apnea with snoring and bilateral ankle 
disabilities.  In November 2003, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The veteran's sleep apnea and snoring first manifested 
during his period of active service.

2.  The veteran does not have a current diagnosis of either 
the right or left ankle disabilitiesrelated to injuries 
sustained during active service.


CONCLUSIONS OF LAW

1.  Sleep apnea with snoring was incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  Bilateral ankle disabilities were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  However, the veteran's 
sleep apnea with snoring is not a disorder for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

A.  Sleep Apnea with Snoring

The veteran's service treatment records demonstrate that in 
April 1997, the veteran reported to sick call with complaints 
of "heroic" snoring.  He additionally reported that he had 
been observed to stop breathing for several seconds, and to 
then gasp for air.  His medical history was considered to be 
significant for a positive history of allergic rhinitis.  
Physical examination revealed some nasal obstruction, worse 
on the right than on the left.  The provisional assessment 
was obstructive sleep apnea and nasal obstruction.  He was 
referred for further consultation with an ear, nose, and 
throat physician.  At that time, the veteran reported a two-
year history of year-round snoring that kept his wife awake.  
He described his sleep as more or less restful, but 
acknowledged experiencing up to 75 apneic episodes per night.  
Physical examination revealed no apparent abnormalities.  The 
assessment was snoring and apneic episodes, with probable 
underlying perennial allergic rhinitis.  He was prescribed 
medication intended to alleviate snoring and was advised to 
return to the clinic in six to eight weeks.  The next record 
related to sleep apnea and snoring is dated in June 1997.  
This record reveals that the veteran underwent a 
uvulopalatopharyngoplasty, tonsillectomy, and septoplasty 
related to obstructive sleep apnea, snoring, and a deviated 
septum.  Post-surgical records show that the veteran 
recovered without incident.  Three weeks after the surgery, 
the veteran reported decreased snoring.

In a November 2000 hearing before the RO, and in an October 
2002 statement, the veteran reported that he had not sought 
treatment for sleep apnea with snoring since he was separated 
from service.  He stated, however, that he continued to 
experience snoring.  He had not had trouble with apneic 
episodes since the surgery in service.

The veteran underwent VA examination in May 2004, March 2005, 
and November 2007.  On each examination, he reported 
continued difficulty with snoring, particularly when sleeping 
on his back, but stated that he had not experienced apneic 
episodes since the June 1997 surgery.  He additionally 
reported that he had not sought treatment for sleep apnea or 
snoring since his separation from service. Each examiner 
determined that the veteran's sleep apnea with snoring was 
not related to his deviated septum, status post septoplasty, 
but did not opine as to whether the veteran's sleep apnea 
with snoring first manifested during service.

While the veteran's sleep apnea with snoring may be unrelated 
to his deviated septum, the more pertinent question is 
whether his sleep apnea first manifested during his active 
service.  In this case, there is no evidence of sleep apnea 
or excessive snoring prior to the veteran's entry into active 
service.  Because the veteran is competent to report the 
incurrence of apneic episodes with snoring during service, 
his service records reflect surgery for sleep apnea in June 
1997, and he continues to experience difficulty with snoring 
currently, the Board finds, giving the veteran the benefit of 
the doubt, that his sleep apnea with snoring first manifested 
during service and that service connection for sleep apnea 
with snoring is therefore warranted.  38 U.S.C.A. § 5107(b); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
additional support for this conclusion in that the record 
reflects that the veteran has been granted service connection 
for his deviated septum, status post septoplasty, which the 
veteran underwent incidental to his surgery for sleep apnea.  

Accordingly, the Board finds that service connection for 
sleep apnea with snoring is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Ankles

The veteran contends that he has current disabilities of the 
right and left ankles related to injuries he sustained during 
active service.

The veteran's service treatment records reflect that in June 
1978, he reported to sick call with complaints of having 
injured his left ankle as a result of tripping on a curb.  
Physical examination revealed no edema but was positive for 
tenderness behind the lateral malleolus and in the Achilles.  
X-ray examination revealed no abnormalities.  He was placed 
on limited duty (no running) and was advised to soak his 
ankle in hot water, as needed.  The next record of any 
complaint related to the ankles is dated in October 1982.  At 
that time, the veteran sought emergency medical treatment for 
trauma to his right ankle.  The veteran reported that he had 
been running to catch his wife and stepped into a hole, 
twisting the ankle.  Physical examination revealed moderate 
effusion and tenderness to lateral palpation.  Range of 
motion testing was positive.  X-ray examination was negative 
for fracture.  The assessment was sprain of the right ankle.  
The veteran was instructed to wrap his ankle with an Ace 
bandage and to use crutches for five to seven days.  He was 
additionally advised to ice his ankle and to elevate it when 
possible.  Finally, he was advised to follow up at sick call 
if his symptoms did not resolve.  

The final record pertaining to complaints of ankle pain is 
dated in August 1988.  At that time, the veteran again sought 
emergency medical treatment for his right ankle.  The veteran 
reported that he had kicked a board which had swung around 
and hit him in the right lateral arch of his ankle.  The end 
of the board that hit him had a nail sticking out of it, and 
the nail had punctured his ankle.  Physical examination of 
the right ankle revealed full range of motion, including of 
the toes, without difficulty.  There was a puncture wound on 
the right lateral ankle that was tender to palpation.  There 
was no erythema or induration, but there was 1+/4 edema.  The 
assessment was nail puncture wound.  The veteran was 
instructed to keep his wound area as clean as possible.  

The veteran's report of examination at separation is not of 
record.  However, a report of examination dated in May 1996, 
just over one year prior to his separation from service, 
shows that the veteran reported a history of a sprained right 
ankle in 1982 that had required treatment with crutches.  He 
did not report any disability of the left ankle.  Physical 
examination in May 1996 revealed no abnormalities of the 
right or left ankle.  As there was no record of any 
abnormality of the right or left ankle on examination in May 
1996, the Board finds that the veteran did not sustain 
chronic disabilities of either the right or left ankle during 
his active service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
right and left ankles.  38 C.F.R. § 3.303(b).  In November 
2000 testimony before the RO, and in an October 2002 
statement, the veteran reported that he had not sought 
treatment for either the right or left ankle since his 
separation from service.  Clinical records dated from June 
1998 to February 2001, and from May 2004 to March 2005 do not 
show complaints or treatment related to the ankles.  The 
veteran, however, underwent VA examination in May 2004, 
February 2005, March 2005, and November 2007, at which time 
he complained of both the right and left ankles.  
Specifically, on VA examination in May 2004, the veteran 
described experiencing soreness in his feet and ankles with 
overuse, such as with excessive walking, particularly if he 
did not wear his store-bought orthotic inserts.  He 
additionally reported the onset of heel pain with walking, in 
the past two months.  Physical examination revealed slightly 
diminished range of motion of the right ankle, and full range 
of motion of the left ankle.  There was no pain on motion.  
There was tenderness to palpation of the bottom of the heels, 
but no tenderness of the ankles.  Examination of the soles of 
the veteran's shoes revealed slightly more wear on the right 
than on the left.  There was no evidence of instability of 
either ankle.  X-ray examination revealed normal bilateral 
ankles.  The diagnosis was no objective evidence of a current 
disability of the right or left ankle.

On examination in February 2005, the veteran reported a 
history of having sprained both the right and left ankles in 
service.  He stated that since the initial sprains, he had 
sprained each ankle two additional times.  He treated the 
ankle sprains with an Ace bandage and soaks, but had never 
used a brace, cane, or crutches, aside from the one time in 
service that he was instructed to use crutches.  He denied 
having had to use tight boots in service for added stability.  
He stated, however, that he had been using orthotic inserts 
given to him by his chiropractor for several years, that had 
helped him cope with pain.  Presently, he experienced pain in 
the feet in the plantar fascia, medially, and some at the 
ankle on the medial side.  He denied experiencing any 
instability of the ankles, stating that he did not twist his 
ankles, and was able to ascend and descend stairs without 
trouble.  He additionally reported being able to use ladders 
and carry toolboxes without difficulty.  The veteran was 
observed to walk without a limp.  On physical examination, 
the veteran had full range of motion of both the right and 
left ankle, without pain.  There was no swelling of the feet 
or ankles.  Dorsiflexion of the foot and putting tension on 
the plantar fascia created a significant amount of pain, 
mainly at the plantar fascia at the calcaneus.  Based upon 
the examination, the examiner determined that the veteran 
"basically had no problems with his ankles."  He currently 
presented with bilateral plantar fasciitis which was 
unrelated to his in-service ankle injuries.  

On examination in March 2005, the veteran reported a history 
of having sprained the right and left ankles in service, with 
at least two additional sprains of each ankle since the 
original injuries.  He stated, however, that he had not 
generally had a problem with his ankles.  Rather, it was his 
feet that presently bothered him.  On examination, the 
veteran was observed to walk with a normal gait.  Examination 
of the ankle joints revealed no abnormalities, although there 
was tenderness in the bilateral arches to palpation 
consistent with plantar fasciitis.  There was no evidence of 
instability of the ankles.  X-ray examination of the ankles 
revealed normal right and left ankles.  

Finally, on examination in November 2007, the veteran 
reported an in-service history of having sprained both 
ankles.  He stated that he had wrapped both ankles with an 
Ace bandage and that he had been able to walk without 
assistive devices.  He stated that he had not been seen by a 
physician for any ankle problems since the initial sprains in 
service.  He stated that he currently wore arch supports to 
alleviate pain in his feet on excessive walking or standing.  
Physical examination revealed no evidence of abnormal weight 
bearing, slightly limited range of motion of the right ankle, 
and full range of motion of the left ankle, without pain on 
motion.  There was no additional limitation of motion on 
repetitive use.  There was no evidence of instability of 
either the right or left ankle.  X-ray examination of the 
ankles revealed normal bilateral ankles.  The diagnosis was 
normal ankles with subjective complaints of pain.  With 
regard to whether the veteran's current ankle complaints were 
related to the injuries he sustained in service, the examiner 
determined that the veteran's in-service injuries had 
resolved without residual disability, as the sprains of each 
the right and left ankle were not addressed during the 
remainder of the veteran's service.  

The veteran has not been diagnosed with arthritis of either 
the right or left ankle, and is accordingly not entitled to 
service connection for his bilateral ankle disabilities on a 
presumptive basis.  

Neither is the veteran entitled to service connection for 
bilateral ankle disabilities on a direct basis.  Service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no evidence establishing a medical nexus between 
military service and the veteran's current right and left 
ankle complaints.  Indeed, on VA examination in May 2004, 
February 2005, March 2005, and November 2007, no disabilities 
of the ankles were diagnosed, and, on VA examination in 
November 2007, the examiner specifically found that the 
veteran's current ankle complaints were unrelated to his in-
service injuries, as his in-service injuries had resolved 
without residual disability.  Additionally, the February and 
March 2005 examiners diagnosed the veteran's current 
complaints as plantar fasciitis, unrelated to both his ankles 
and the in-service ankle sprains.  Thus, the Board finds that 
service connection for bilateral ankle disabilities is not 
warranted.

The veteran has attributed his bilateral ankle complaints to 
his service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  While the veteran is 
competent to report the incurrence of right and left ankle 
injuries in service, he is not competent to (does not have 
the requisite medical expertise) relate his current 
complaints to those in-service injuries.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral ankle disabilities first manifested 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
rating decisions in January 1998 and January 2000; a 
statement of the case in June 2000; and a supplemental 
statement of the case in April 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to the claim for service connection for bilateral 
ankle disabilities.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for sleep apnea with snoring is granted.

Service connection for bilateral ankle disabilities is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


